 Case 3:20-cv-00330-JBA Document 134 Filed 05/13/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


                                                          :
MIA CASTRO, M.D., HEIDI BOULES, M.D,                      :        CIVIL ACTION NO.
ASHLEY ELTORAI, M.D., JODI-ANN                            :        3:20-cv-00330-JBA
OLIVER, M.D., LORI-ANN OLIVER, M.D.,                      :
AND ELIZABETH REINHART, M.D.                              :
                                                          :
                        PLAINTIFFS                        :
                                                          :
v.                                                        :
                                                          :
YALE UNIVERSITY, YALE NEW HAVEN                           :
HOSPITAL, INC., AND MANUEL LOPES                          :
FONTES, M.D.                                              :
                                                          :
                  DEFENDANTS                              :        MAY 13, 2021
__________________________________________

            MOTION TO FILE MEDIATION SETTLEMENT STATEMENT
                         IN EXCESS OF TEN PAGES

       The defendant, Yale University, hereby moves for permission to permit all parties to file

Settlement Statements in excess of ten pages in length. While the standard limit is reasonable in

cases involving a single party and a single defendant, the present case involves six different

plaintiffs and three different defendants. The six different plaintiffs each have a different set of

factual allegations which must be addressed, and each has different damages. Furthermore, there

are defenses to the claims of some plaintiffs that are not relevant to others. Accordingly, this

defendant believes that it cannot adequately state its position within the current ten-page

limitation. Counsel for all parties have been consulted and all agree with this request.




                            DONAHUE, DURHAM & NOONAN, P.C.
                                C ONCEPT P ARK • 741 BOSTON POST ROAD
                                     G UILFORD , C ONNECTICUT 06437
                               TEL: (203) 458-9168 • FAX: (203) 458-4424
                                            JURIS NO. 415438
 Case 3:20-cv-00330-JBA Document 134 Filed 05/13/21 Page 2 of 2




                                               THE DEFENDANT,
                                               YALE UNIVERSITY


                                           By: Patrick M. Noonan
                                               PATRICK M. NOONAN – CT00189
                                               KRISTIANNA L. TYLER – CT30223
                                               DONAHUE, DURHAM & NOONAN, P.C.
                                               Concept Park
                                               741 Boston Post Road, Suite 306
                                               Guilford, CT 06437
                                               Telephone: (203) 458-9168
                                               Fax:       (203) 458-4424
                                               Email: pnoonan@ddnctlaw.com
                                                      ktyler@ddnctlaw.com


                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF System.


                                                       Patrick M. Noonan
                                                       Patrick M. Noonan




                                                 2
